DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lamps built into the operation portions (Claim 1), and their corresponding lighting sequence with the moving direction of a moving member (Claims 1 and 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Paragraph 2 of the specification recites “(see Patent Document 1)”  and “(see Patent Document 2)” in the final two sentences of the paragraph, yet there is no antecedent basis for Patent Document 2 at this point in the specification. The examiner suggests moving current Paragraph 3 to be between current Paragraphs 1 and 2.
The specification refers to a “flame 12” throughout the specification (see, for example, Paragraphs 24 and 25), wherein item number 12 seems to point to, and be described as, either a frame or a flange.
In Line 11 of Paragraph 29, the abbreviation of long in “long/short select button 69 for selecting movement” makes it unclear as to whether the phrase refers to long/short movement time, movement distance, or movement direction. From a reading of the remainder of the Paragraph, the examiner suggests changing the phrase “long/short” to --longitudinal/lateral-- or other appropriate phrase. Further, the use of the phrase “short direction” is confusing in relation to a “longitudinal direction”, as the travel distance may be longer or shorter depending on a scan selected, and it is unclear if this refers to long/short table sides instead of movement directions. The examiner suggests the direction of table movement that is opposite to movement in a longitudinal direction should be referred to as a --lateral direction-- or --orthogonal/perpendicular direction--.
Paragraph 46 recites a grammatically awkward phrase, making it unclear what is being referred to by the term “it”, and the examiner suggests the following change: “although the lamp built into a button is turned on in a blinking manner, the lamp may be continuously turned on, instead.
In Paragraph 47, the specification suggests replacing physical buttons, having the lamp built therein, with touchscreen panel buttons, wherein it is not understood how a lamp is “built in to” a touchscreen icon in “the above described embodiments”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the moving direction display unit causes the lamp built in the first operation portion to blink” wherein the phrases “the lamp” and “the first operation portion” render the claim indefinite insofar as there are a plurality of lamps and first operation portions recited in parent Claim 1, and no single operation portion or single lamp have been isolated prior to the recitation of “the lamp” and “the first operation portion” in Claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Padwa, et al. (US 2015/0201891 A1).
With respect to Claim 1, Padwa teaches a radiographic imaging apparatus (e.g., CT Scanner, see Paragraph 50) equipped with a moving member (e.g., table, 7, or gantry, 10) movable in a plurality of directions for performing radiographic imaging (Paragraphs 38-41 and 46-47) and an operation panel (201, with 21-27) for operating movements of the moving member (Paragraphs 38-41 and 45), the radiographic imaging apparatus comprising:
a plurality of first operation portions (e.g., 21-26) provided on the operation panel to move the moving member in a selected moving direction by being operated to select a moving direction of the moving member, the plurality of first operation portions being provided corresponding to moving directions of the moving member;
a second operation portion (e.g., 350, 360) provided on the operation panel to prepare a movement of the moving member to a selected final movement position (pre-set, pre-stored target position, see Paragraph 41) when the final movement position is selected by being operated (Paragraphs 37 and 44);
a third operation portion (e.g., 27) arranged on the operation panel to initiate the movement of the moving member to the final movement position by being operated after the second operation portion is operated (Paragraphs 41-43);
a lamp (29) built in each of the plurality of first operation portions (Paragraphs 9, 4, and 47);
a moving direction calculation unit configured to calculate a moving direction of the moving member to the final movement position from a current position and the selected final movement position of the moving member (Paragraphs 41-43); and
a moving direction display unit configured to turn on the lamp built in the first operation portion corresponding to the moving direction of the moving member to the final movement position  calculated by the moving direction calculation unit when the second operation portion is operated (Paragraphs 5, 6, 9, 20, 38, and 44; Figures 1A, 4B).
With respect to Claim 3, Padwa further teaches that the moving member is a top board of an examination table (7) movable in the plurality of directions with a subject placed thereon (Paragraphs 4 and 38-41).
With respect to Claim 4, Padwa further teaches that the moving member is a support arm (e.g., in gantry, 10) that supports a radiation irradiation unit and a radiation detection unit to move the radiation irradiation unit and the radiation detection unit in the plurality of directions (Paragraphs 4, 5, 45, and 46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as it is best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Padwa, as applied to Claim 1 above, in view of U.S. Patent Application Publication to Ma, et al. (US 2017/0238882 A1).
With respect to Claim 2, Padwa teaches most of the elements of the claimed invention, including using indicator lights to catch the attention of an operator to show the operator what movement or action is currently operating (Paragraphs 6, 35, and 44), but fails to teach or fairly suggest that said indicator light is blinking.
Ma teaches the use of a flashing indicator light to alert an operator to a movement of a patient table currently operating in an x-ray CT imaging system (Paragraphs 68, 115, and 116).
It would have been obvious to one of ordinary skill in the art, at the time of the inventive filing, to employ a flashing indicator to alert an operator to a current movement of a table in an x-ray CT scanner, as suggested by Ma, in the apparatus of Padwa, in order to provide additional eye-catching ability to the indicator light, as indicated as desirable by Padwa (Paragraphs 6, 35, and 44), to prevent operator collision and keep operator quickly informed of system operation status in real time, as suggested by Ma (Paragraphs 68, 115, and 116).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Lemire, et al. (US 2007/0157385 A1), Shinno (US 2011/0142196 A1), and Williamson, et al. (US 2014/0059770 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/01/2021